Citation Nr: 0504220	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed left 
ankle disorder.  

2.  Entitlement to service connection for a claimed right leg 
disorder.  

3.  Entitlement to service connection for a left hip disorder 
claimed as secondary to left ankle and right leg disorders.  



REPRESENTATION

Veteran represented by:	The American Legion






ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the RO.  

The issue of secondary service connection for a right hip 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a left ankle 
disorder in service or for many years thereafter.  

2.  The veteran is not shown to have a left ankle disorder 
due to shell fragment wounds or other event in service.  

3.  The veteran is shown as likely as not to have 
demonstrated residuals of shell fragment wound of the right 
leg during service.  





CONCLUSIONS OF LAW

1.  The veteran is not shown to have a left ankle disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a history of residuals of shell 
fragment wounds of the right leg is due to an injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined VA 
's duty to assist a veteran in the development of a claim.  

Because the Board is granting the claim of service connection 
for a right leg disorder, the VCAA is applicable only to the 
issue of entitlement to service connection for a left ankle 
disorder.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in November 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was provided before the initial decision.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the November 2002 letter, the RO informed the veteran of 
the evidence he needed to submit.  The RO specifically 
requested that the veteran provide it with enough information 
about records to support his claim so that it could request 
them from the person or agency who had them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection for a left 
ankle disability.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Pertinent Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.  


Analysis

I.  Entitlement to service connection for a claimed left 
ankle disorder

The veteran contends that he has a left ankle disorder due to 
an injury in service.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

The veteran has not submitted or identified any medical 
evidence showing a current left ankle disorder.  The veteran 
also is not shown to have manifested complaints or findings 
referable to a left ankle disorder in service.  

In the October 2004 written brief presentation, the veteran's 
representative indicated that the veteran may have additional 
evidence to submit.  The veteran, however, did not submit 
additional evidence in response to the November 2002 VCAA 
letter.  

In the absence of competent evidence of current left ankle 
disorder, the Board concludes that the preponderance of the 
evidence is against the claim.  

Since the preponderance of the evidence is against the claim 
for service connection, the benefit of the doubt doctrine is 
not for application, and the claim is denied.  Gilbert, 1 
Vet. App. 49.  


II.  Entitlement to service connection for a claimed right 
leg disorder

The veteran contends that he has a right leg disorder due to 
an injury in service.  

In the case of a combat veteran, lay evidence or other 
evidence may be sufficient to prove service connection.  
38 U.S.C.A. § 1154(b).  

The veteran's separation document reveals that he 
participated in battles and campaigns in Europe during World 
War II.  A June 1949 medical examination report indicates 
that the veteran was treated in 1944 at the 920th Hospital in 
Belgium for shrapnel wounds to the upper lower right leg.  

The Board finds the evidence credible to establish that the 
veteran engaged in combat with the enemy in service and 
suffered wounds as indicated in the service medical records.  

The veteran's records of treatment from the 920th Hospital 
are not associated with the claims file.  However, his 
retirement examination noted a mark on the right knee.  

The Board finds that the evidence is in relative equipoise in 
showing that the veteran as likely as not currently has 
residuals of shell fragment wounds to his right leg from 
combat during active service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection is granted.  





ORDER

Service connection for a left ankle disorder is denied.  

Service connection for the residuals of shell fragment wounds 
of the right lower extremity is granted.  



REMAND

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  VCAA.  38 U.S.C.A. § 5103A(b)(1), 
(2).  

The Board finds that a VA examination is necessary to 
determine if the veteran has any current right hip disorder 
due to the now service-connected residuals of the shrapnel 
wounds to his upper lower right leg.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether he has 
current left hip disability that was 
caused or aggravated his service-
connected disability.  If aggravated, the 
degree of aggravation should be 
quantified, if possible.  The physician 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  

2.  Following completion of all indicated 
development the RO should then re-
adjudicate the pending claim in light of 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


